Citation Nr: 0925573	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-25 562	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a left shoulder 
disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a back disability.  

3.  Entitlement to service connection for a left knee 
disability.  

4.  Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from February 1948 to February 
1950 and from July 1952 to September 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  In April 2003, the RO, in 
pertinent part, denied service connection for a bilateral 
knee disability.  In February 2007, the RO determined that 
new and material evidence had not been submitted to reopen 
claims of service connection for a left shoulder disability 
and a back disability.  

Regarding the claims to reopen, the Board notes that a 
Statement of the Case (SOC) was furnished on these issues in 
July 2008.  On review, it does not appear that a Form 9 was 
received within 60 days following the SOC or within one year 
following notification of the decision.  Notwithstanding, 
additional evidence was added to the record and in February 
2009, the RO issued a Supplemental Statement of the Case 
(SSOC) on these issues and advised the Veteran that if he had 
not filed a formal appeal he should complete a formal appeal 
and file it as soon as possible.  A Form 9 was received in 
March 2009.  Therefore, the Board considers these issues as 
on appeal.  See Percy v. Shinseki, No. 05-2961 (U.S. Vet. 
App. Apr. 17, 2009).  

The Board acknowledges that additional evidence was received 
following the May 2007 SSOC which addressed service 
connection for bilateral knee injury and that additional SSOC 
was not furnished on this issue.  On review, the additional 
evidence essentially duplicates evidence previously of record 
or is not considered relevant to the issue of service 
connection for a left knee disability.  Therefore, remand for 
additional SSOC would serve no useful purpose and is not 
required.  See 38 C.F.R. §§ 19.31, 19.37 (2008); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  

The issue of service connection for a right knee disability 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Service connection for a left shoulder and back 
disability was last finally denied by an unappealed rating 
decision by the RO in March 2005.  

2.  The evidence received since the March 2005 decision is 
either cumulative or redundant of evidence already of record, 
does not relate to an unestablished fact necessary to 
substantiate the claims, and does not raise a reasonable 
possibility of substantiating the claims of service 
connection for a left shoulder and back disability.  

3.  The preponderance of the evidence is against a finding 
that the Veteran currently has a left knee disability that is 
related to active military service or events therein; and 
there is no evidence of left knee arthritis manifested to a 
compensable degree within one year following discharge from 
service.  


CONCLUSIONS OF LAW

1.  The March 2005 RO decision which denied service 
connection for a left shoulder and back disability is final.  
38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2008).  

2.  New and material evidence has not been received to reopen 
the claims of service connection for a left shoulder and back 
disability.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156(a) (2008).  

3.  Service connection for a left knee disability is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it must notify the 
claimant of the information and evidence not of record that 
is necessary to substantiate a claim, which information and 
evidence VA will obtain, and which information and evidence 
the claimant is expected to provide.  38 C.F.R. § 3.159 
(2008).  Such notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if there is a favorable disposition of the claim.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. 
§§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a SOC or SSOC.  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

For purposes of evaluating the Veteran's request to reopen 
his claims of service connection for a left shoulder and back 
disability, the Board notes that in Kent v. Nicholson, 20 
Vet. App. 1 (2006), the Court held that with regard to 
matters that involve a request to reopen a previously denied 
claim for service connection based upon the receipt of new 
and material evidence, in addition to providing notice of the 
evidence and information that is necessary to establish 
entitlement to service connection, VA must first notify a 
claimant of the evidence and information that is necessary to 
reopen the claim. To that end, the Court determined that in 
the context of a claim to reopen, the VCAA requires that VA 
must first review the bases for the prior denial of record, 
and then release a notice letter to the appellant that 
explains the meaning of both 'new' and 'material' evidence, 
and also describes the particular type(s) of evidence 
necessary to substantiate any service connection elements 
that were found to be insufficiently shown at the time of the 
prior final VA denial.  See Kent, supra.

By letter dated in February 2003, the RO notified the Veteran 
of the evidence necessary to substantiate his claim of 
service connection for a bilateral knee disability.  He was 
also advised of the information and evidence VA would obtain 
and of the information and evidence he needed to provide.  By 
letter dated in November 2006, the Veteran was notified that 
his claims for service connection for a left shoulder 
condition and a back condition had been previously denied.  
He was informed of the basis for the previous denial and was 
advised that new and material evidence was needed to reopen 
the claim. The letter advised the Veteran of the requirements 
for new and material evidence as well as how to substantiate 
the underlying claim for service connection.  The Veteran was 
advised of his and VA's respective obligations with regard to 
obtaining evidence and he was asked to submit any evidence in 
his possession that pertained to his claims.  This letter 
also provided information regarding how VA assigns disability 
ratings and effective dates.  The claims were readjudicated 
in the May 2007 SSOC (bilateral knee) and the February 2009 
SSOC (new and material).  

Under the VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant post-service 
records, and providing a VA examination when necessary.  See 
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

The Veteran's service treatment records and all VA and 
private medical records identified by him have been obtained 
and associated with the claims file.  The Veteran was 
scheduled for a travel board hearing at the RO in April 2009, 
but failed to appear and did not request to reschedule.  

The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  The Board acknowledges that an 
examination has not been provided with respect to the claim 
of service connection for a left knee disability.  On review, 
and as discussed in detail below, the Board does not find 
credible evidence of an in-service left knee injury or 
continuity of symptoms; and the record does not contain 
competent evidence suggesting a relationship between any 
current left knee disability and active military service.  
Thus, a VA examination is not warranted.  

Regarding the claims to reopen, the Board notes that the duty 
to provide a medical examination applies to a claim to reopen 
a finally adjudicated claim only if new and material evidence 
is presented or secured.  See 38 C.F.R. § 3.159(c)(4) (2008).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

New and material evidence

By rating action in September 1951, the RO denied service 
connection for a left shoulder and back disability, 
essentially based on findings that residuals of contusions of 
the left shoulder and spine were not found on last 
examination.  The Veteran and his representative were 
notified of this decision and did not appeal.  

By rating action in March 2005, the RO determined that new 
and material evidence had not been submitted to reopen the 
claims of service connection for a left shoulder and back 
disability, essentially based on findings that there was no 
evidence relating current conditions to military service.  
The Veteran and his representative were notified of this 
decision and did not appeal.  Therefore, this decision is 
final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2008).  

In August 2006, the Veteran submitted a claim to reopen.  A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  38 C.F.R. § 3.156(a) (2008).  

For claims received on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2008).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim as 
in this case dealing with a claim for service connection.  
However, it is the specified bases for the final disallowance 
that must be considered in determining whether the newly 
submitted evidence is probative.  Such evidence must tend to 
prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The evidence of record at the time of the September 1951 
rating decision which initially denied service connection for 
a left shoulder and back disability included the Veteran's 
service treatment records, a June 1951 Certificate of 
Attending Physician, and a September 1951 VA orthopedic 
examination report.  

The service treatment records showed that the Veteran was 
hospitalized for multiple, mild contusions to his 
thoracolumbar spine and left shoulder from an automobile 
accident in November 1949.  Except for some pain and 
tenderness at the D10-12 levels and left deltoid area, all 
clinical and diagnostic studies, including x-ray studies, 
were negative.  The Veteran was released from the hospital 
after two days.  The diagnoses included mild contusions of 
the thoracolumbar back and left shoulder.  

The Certificate of Attending Physician by a private doctor, 
dated in June 1951, indicated that the Veteran sustained a 
gunshot wound to the left shoulder in April 1951.  The bullet 
entered the superior portion of the left shoulder, went 
through the lung cavity and lodged under the skin of the left 
back.  The physician indicated that the Veteran was treated 
for his injury at a private hospital, and that he 
subsequently removed the bullet at his private office.  

The September 1951 VA orthopedic examination report indicated 
that the Veteran's service treatment records were reviewed 
and included a description of his medical history.  The 
Veteran reported periodic aching and stiffness over the 
thoracolumbar region a couple of times a month.  On 
examination, the Veteran had a normal gait and a moderate 
increase in the lordotic curvature of the lumbar spine.  
There was no gross muscle atrophy and the Veteran performed 
the routine movements of the spine in a normal manner without 
any apparent effort.  His muscle tone and development were of 
average quality for his build, and there was no limitation of 
motion of the spine.  All active movements and flexibility 
were excellent in all directions and performed with ease and 
agility.  The lower extremities were symmetrical, there was 
no evidence of any sciatic involvement, and the hips, knees, 
and ankles were essentially negative.  X-rays showed slight 
wedging of the 10th vertebra, no other pathology.  Diagnoses 
included two small asymptomatic scars (one anterior left 
shoulder and one left dorsal back) and deformity, mild, 
wedge-type D-10.  

The evidence of record at the time of the March 2005 rating 
decision included the evidence discussed above, service 
treatment records for the Veteran's second period of military 
service, a December 1971 Workmen's Compensation Appeals Board 
decision, a February 1972 claim for pension, a January 1972 
private medical report, a July 1975 VA examination, and 
numerous VA medical records from approximately 1975 to 2003.  

Other than left deltoid and scapula scar and x-ray evidence 
of multiple, minute, metallic foreign bodies in the left 
hilar, left upper lung, and left axillary areas from the 
gunshot injury, the service treatment records for the 
Veteran's second period of service were negative for any left 
shoulder or back problems.  

The Workmen's Compensation Appeals Board decision and January 
1972 private medical report showed that the Veteran was 
awarded disability compensation and continued medical care 
for residuals of a back injury at work.  On a claim for VA 
disability pension, received in February 1972, the Veteran 
reported that he injured his back at work in July 1970, and 
that he had spinal surgery for removal of several discs at a 
private hospital.  The July 1975 VA examination included a 
diagnosis of post back surgery with rather marked complaints 
and positive findings.  The VA medical records showed 
treatment for various conditions.  However, other than 
occasional complaints of shoulder and back pain, the records 
did not include any probative evidence suggesting a 
relationship between any current left shoulder and back 
problems and service.  

The evidence added to the record since March 2005 includes 
duplicate service treatment records, the Veteran's 
statements, and numerous VA and private medical records.  

Duplicate service treatment records are not new.  To the 
extent the additional statements and medical records were not 
previously considered, they are new.  These records show 
continued treatment for various conditions including left 
shoulder and low back problems.  Private medical statements 
dated in 2007 and 2008 document current findings and suggest 
chronic back problems due to work related injury.  

On review, the new evidence is not considered material 
because it does not relate to an unestablished fact necessary 
to substantiate the Veteran's claims for service connection 
for a left shoulder or back disability and does not raise a 
reasonable possibility of substantiating the claims.  That 
is, the newly submitted evidence does not show chronic left 
shoulder or back disability during service, or that the 
currently diagnosed disabilities are related to service.  As 
a whole, the additional evidence does not offer any new or 
favorable probative information and is essentially cumulative 
of evidence already of record.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) (medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence).  

While the Veteran contends that his current left shoulder and 
back problems are related to service, he is not competent to 
offer a medical opinion, nor do any such assertions provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  

As the Veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen the finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  Accordingly, a basis to reopen the claims of service 
connection for a left shoulder and back disability has not 
been presented.  

Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

Service connection will be presumed for certain chronic 
diseases, including arthritis, if manifest to a compensable 
degree within one year after discharge from service.  38 
U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.307, 3.309 (2008).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the appellant prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); 38 C.F.R. § 3.102 (2008).  

In his December 2002 claim, the Veteran indicated his knees 
were severe from jumping out of airplanes.  In his October 
2003 notice of disagreement, the Veteran indicated that he 
hurt his knees when he was in the airborne division and when 
he was in a car accident in 1949.  

The Board notes that the Veteran is competent to report 
injury or symptoms related to his left knee.  See Charles v. 
Principi, 16 Vet. App. 370, 374-75 (2002) (appellant 
competent to testify regarding symptoms capable of lay 
observation).  The Veteran's reports of in-service problems, 
however, are not supported by the overall objective evidence 
of record.  That is, service treatment records do not show 
complaints, treatment, abnormalities, or diagnosis referable 
to any left knee problems during service.  The Veteran's 
separation examination in February 1950, and his enlistment 
and separation examinations for his second period of service, 
dated in July 1952 and September 1954, respectively, showed 
no left knee abnormalities.  Likewise, the Veteran made no 
mention of any knee problems on his original application for 
VA compensation benefits, received in April 1951, or on VA 
orthopedic examination in September 1951.  

VA medical records dated in October 2003 indicate the Veteran 
was seen with complaints of knee pain.  He reported 
progressively worsening knee pain with surgery in October 
1987.  Assessment was knee pain.  The examiner noted that 
this may be osteoarthritis and x-rays were ordered, which 
showed bilateral mild osteoarthritis in the medial 
compartments and bilateral chondrocalcinosis.

On review, there is no evidence of chronic left knee 
disability during service and the record does not contain 
competent evidence relating any current left knee disability 
to active military service or events therein.  There is also 
no evidence of left knee arthritis manifested to a 
compensable degree within one year following separation from 
active service.  

The Board acknowledges the Veteran's contentions that he has 
current left knee disability related to service; however, he 
is not competent to render a medical etiology opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).  

The preponderance of the evidence is against the claim for 
service connection for left knee disability and the doctrine 
of reasonable doubt is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

New and material evidence has not been received to reopen the 
claim of service connection for a left shoulder disability; 
the appeal is denied.  

New and material evidence has not been received to reopen the 
claim of service connection for a back disability; the appeal 
is denied. 

Service connection for a left knee disability is denied.  


REMAND

Concerning the claim of service connection for a right knee 
disability, the Board finds that additional development is 
necessary prior to appellate review.  

The service treatment records show that the Veteran was 
treated for a right knee injury after he fell down stairs in 
the barracks in September 1948.  The records showed swelling 
in the knee and that the Veteran was referred to a physician 
for Osgood-Schlatter disease and physical therapy.  The 
Veteran's separation examination in February 1950, and his 
enlistment and separation examinations for his second period 
of service, dated in July 1952 and September 1954, 
respectively, showed no right knee complaints or 
abnormalities.  

In this case, the evidence of record shows that the Veteran 
injured his right knee in service and that he claims to have 
chronic knee problems ever since.  VA records dated in May 
2004 indicate that MRI showed a meniscal tear on the right 
side with underlying osteoarthritis.  The Veteran has not 
been afforded a VA examination to determine the nature and 
etiology of any current right knee disorder.  Considering the 
evidence of record, the Board finds that the requirements for 
a VA examination are met.  See 38 C.F.R. § 3.159(c)(4) 
(2008); McLendon, supra.  

Accordingly, the claim is REMANDED for the following action:  

1.  The AMC should take appropriate steps 
to contact the Veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any right 
knee problems since his discharge from 
service.  Thereafter, the AMC should 
attempt to obtain all identified records, 
not already of record, and associate them 
with the claims file.  All attempts to 
procure records should be documented in 
the file.  The Veteran and his 
representative are to be notified of any 
unsuccessful efforts in this regard.  

2.  The Veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of any identified 
right knee disability.  The claims folder 
and a copy of this remand should be made 
available to the examiner for review, and 
a notation to the effect that this record 
review took place should be included in 
the report.  All indicated tests and 
studies should be accomplished.  With 
supporting rationale, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that any 
identified right knee disability was 
present in or is otherwise related to 
service.  The findings should be typed or 
otherwise recorded in a legible manner 
for review purposes.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

3.  After the requested development has 
been completed, the AMC should 
readjudicate the claim based on all the 
evidence of record and all governing 
legal authority, including VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied the 
Veteran and his representative should be 
furnished a SSOC and given the 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The Veteran need 
take no action unless otherwise notified.  The Veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  




____________________________________________
M. CARSTEN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


